


13
54330926v8
EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is made and entered into as of the 31st
day of October 2011 (“Effective Date”), by and among Provident New York Bancorp,
a Delaware corporation (the “Company), Provident Bank, a savings bank organized
and existing under the laws of the United States of America (the “Bank”; and
together with the Company, “Provident”), and David S. Bagatelle (“Executive”).
WITNESSETH:
WHEREAS, the Company and the Bank desire to employ Executive as Executive Vice
President of the Company and the Bank and President of the Bank's New York City
market; and
WHEREAS, Executive desires to serve in such positions;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the Company, the Bank and Executive hereby
agree as follows:
1.Employment.
Subject to the terms set forth herein, Executive will be employed as Executive
Vice President of the Company and the Bank and President of the Bank's New York
City market. Executive shall have such authority, perform such duties and
fulfill such responsibilities commonly incident to such positions or which are
delegated to Executive by the President and Chief Executive Officer of the
Company and the Bank. While employed, Executive shall devote his full business
time and attention to the business and affairs of Provident and shall use his
best efforts to advance the interests of Provident.
2.Employment Period
(a)Duration. Executive's period of employment with Provident shall begin on the
Effective Date and shall continue until the first anniversary of such date (or
if a Change in Control occurs prior to such first anniversary, the one year
anniversary of the date of the Change in Control), unless terminated prior
thereto by either Provident or Executive in accordance with Section 6 hereof
(such period of employment being the “Employment Period”).
(b)Employment Following Termination of Employment Period. Nothing in this
Agreement shall mandate or prohibit a continuation of Executive's employment
following the expiration of the Employment Period upon such terms and conditions
as the Company, the Bank, and Executive may agree.
3.Compensation
(a)Base Salary. In consideration for the services performed by Executive during
the Employment Period, Provident shall pay to Executive an annual salary (“Base
Salary”) of $400,000. The Base Salary shall be paid in approximately equal
installments in accordance with the Bank's customary payroll practices.
(b)Annual Bonus. During the Employment Period, Executive shall be eligible to
participate in Provident's Short-Term Incentive Plan (or any successor thereto)
(the “Annual Bonus Plan”). Executive's target annual bonus under the Annual
Bonus Plan shall be 35% of Executive's Base Salary (the “Target Bonus”).  The
actual amount of Executive's annual bonus shall depend upon the achievement of
performance goals established by the Executive Compensation Committee of the
Board and may range from 0% of the Target Bonus to 200% of the Target Bonus. 
(c)Long-Term Compensation. During the Employment Period, Executive shall be
eligible to participate in any equity and/or other long-term compensation
programs established by Provident from time to time for senior executive
officers on a basis consistent with Executive's status as an Executive Vice
President of the Company and the Bank. 




--------------------------------------------------------------------------------




(d)Employee Benefit Plans; Paid Time Off.
(i)Benefit Plans. During the Employment Period, Executive shall be an employee
of the Company and the Bank and shall be entitled to participate in Provident's
(A) tax-qualified retirement plans (as of the date hereof, Provident's 401(k)
and Profit Sharing Plan and Employee Stock Ownership Plan); (B) group life,
health and disability insurance plans; and (C) any other employee benefit plans
and programs, in accordance with Provident's customary practices, provided that
Executive's participation shall be subject to the terms of such plans and
programs (including being a member of the class of employees authorized to
participate in the plan or program), and provided further that nothing herein
shall limit Provident's right to amend or terminate any such plans or programs.
(ii)Paid Time Off. Executive shall be entitled to four (4) weeks of paid
vacation time each year during the Employment Period (measured on a fiscal or
calendar year basis, in accordance with the Provident's usual practices), as
well as sick leave, holidays and other paid absences in accordance with the
Provident's policies and procedures for senior executives. Any unused paid time
off during an annual period may be carried forward into the following year to
the extent permitted under Provident's policies and procedures and Executive
shall not be compensated for any unused paid time off.
(e)Expenses. Provident shall reimburse Executive for Executive's ordinary and
necessary business expenses and travel and entertainment expenses incurred in
connection with the performance of his duties under this Agreement upon
presentation to Provident of an itemized account of such expenses in such form
as Provident may reasonably require.
4.Principal Place of Employment
Executive's principal place of employment during the Employment Period shall be
at the Company's principal executive offices in Manhattan for the Bank's New
York City market or at such other location upon which the Company and Executive
may mutually agree.
5.Outside Activities and Board Memberships
Except with the prior written consent of the Company, Executive will not, during
the term of Executive's employment, undertake or engage in any other employment,
occupation or business enterprise that would interfere with Executive's
responsibilities and the performance of Executive's duties hereunder; provided,
however, that Executive will be permitted to serve as a director of other
for-profit and not-for-profit organizations and corporations so long as (a) such
services does not interfere with the performance of Executive's obligations
hereunder, (b) such organizations and corporations are not competitive in any
business area in which the Company or the Bank is engaged and (c) such service
is approved by the Board of Directors of the Company (“the Board”) prior to the
commencement of such service.
6.Termination of Employment
(a)Termination by the Company Without Cause.
(i)Provident shall have the right to terminate Executive's employment at any
time during the Employment Period without Cause by giving notice to Executive as
described in Section 6(f). For sake of clarity, neither termination of
Executive's employment pursuant to Section 6(e) nor upon or after expiration of
the Employment Period shall constitute a termination without Cause for purposes
of this Section 6.
(ii)In the event that Provident terminates Executive's employment during the
Employment Period without Cause:
(A)Provident shall pay or provide to Executive any Accrued Obligations;
(B)If such termination of employment occurs within one year after a Change in
Control, subject to Section 6(g), Provident shall (I) pay to Executive [within
sixty (60) days following the date of termination] a lump sum cash payment (the
“CIC Severance Payment”) equal to Executive's Base Salary immediately prior to
termination of employment and (II) pay to Executive on a monthly basis
commencing with the first month following Executive's termination of employment
and continuing until the eighteenth month following Executive's termination of
employment a cash payment (subject to reduction




--------------------------------------------------------------------------------




for applicable withholding taxes) equal to the monthly COBRA premium in effect
as of the date of Executive's termination of employment for the level of
coverage in effect for Executive under Provident's group health plan (the “CIC
COBRA Payments”);
(b)Termination by the Company for Cause. Provident shall have the right to
terminate Executive's employment at any time during the Employment Period for
Cause by giving notice to Executive as provided in Section 6(f) hereof. In the
event Executive's employment is terminated for Cause, Provident's sole
obligation shall be to pay or provide to Executive any Accrued Obligations.
(c)Resignation by Executive Without Good Reason. Executive may resign from
employment during the Employment Period without Good Reason at any time by
giving notice to the Company as described in Section 6(f). In the event
Executive resigns from employment without Good Reason, Provident's sole
obligation shall be to pay or provide to Executive any Accrued Obligations.
(d)Resignation by Executive for Good Reason. Executive may resign from
employment under this Agreement for Good Reason by giving notice to the Company
as described in Section 6(f). In the event Executive resigns from employment for
Good Reason, Provident shall pay or provide to Executive the same payments and
benefits subject to the same terms and conditions, as described in
Sections 6(a)(ii)(A)-(B) as if Executive's employment was terminated by
Provident without Cause pursuant to Section 6(a) as of the date of Executive's
termination of employment for Good Reason.
(e)Termination by Reason of Death or Disability of Executive.
(i)In the event of Executive's death during the Employment Period, Provident's
sole obligation shall be to pay to Executive's legal representatives any Accrued
Obligations.
(ii)The Company shall be entitled to terminate Executive's employment due to
Executive's Disability. If Executive's employment hereunder is terminated due to
Executive's Disability, Provident's sole obligation shall be to pay or provide
to Executive any Accrued Obligations.
(f)Notice; Effective Date of Termination. Notice of termination of employment
under this Agreement shall be communicated by or to Executive (on one hand) or
the Company (on the other hand) in writing in accordance with Section 13.
Termination of Executive's employment pursuant to this Agreement shall be
effective on the earliest of:
(i)immediately after Provident gives notice to Executive of Executive's
termination without Cause, unless the parties agree to a later date, in which
case, termination shall be effective as of such later date;
(ii)immediately upon approval by the Board of termination of Executive's
employment for Cause;
(iii)immediately upon Executive's death;
(iv)in the case of termination by reason of Executive's Disability, the date on
which Executive is determined to be permanently disabled for purposes of
Provident's long-term disability plan or policy that covers Executive; or
(v)thirty (30) days after Executive gives written notice to Provident of
Executive's resignation from employment under this Agreement (including for Good
Reason), provided that the Company or the Bank may set an earlier termination
date at any time prior to the date of termination of employment, in which case
Executive's resignation shall be effective as of such other date.
(g)General Release of Claims. Executive shall not be entitled to the CIC
Severance Payment or the CIC COBRA Payments (together, the CIC Severance
Benefits”) pursuant to Section 6(a) or 6(d) hereof unless (i) Executive has
executed and delivered to the Company a general release of claims (in such form
as the Company shall specify) (the “Release”) and such Release has become
irrevocable under the Age Discrimination in Employment Act (ADEA) not later than
fifty-six (56) days after the date of Executive's termination of employment
hereunder. Executive's entitlement to any CIC Severance Benefits is further
conditioned upon Executive returning to Provident all property of Provident on
or prior to the date of Executive's termination of employment with Provident and
complying with the terms of Sections 5, 8, and 9 hereof and the Release.
Provident shall deliver to Executive a copy of the Release not later than three
(3)




--------------------------------------------------------------------------------




days after Executive's termination of employment hereunder after a Change in
Control pursuant to Section 6(a) or 6(d) hereof.
(h)No Other Severance Benefits. Executive acknowledges that any of the CIC
Severance Benefits paid hereunder are in lieu of, and not in addition to, any
payments and/or benefits to which Executive may otherwise be entitled under any
severance plan, policy or program of Provident.
(i)Payment of Obligations. Notwithstanding anything to the contrary herein, any
payment obligation of the Company or the Bank under this Agreement may be
satisfied in whole or in part by payment by the Company, the Bank, or any
affiliate and any such payment shall, for purposes of this Agreement, be treated
as if made by the Company or the Bank (as applicable).
(j)Resignation from Positions. Upon termination of Executive's employment for
any reason, Executive shall promptly (i) resign from all positions (including,
without limitation, any management, officer, or director position) with
Provident and (ii) relinquish any power of attorney, signing authority, trust
authorization, or bank account signatory authorization that Executive may hold
on behalf of Provident. Executive's execution of this Agreement shall be deemed
the grant by Executive to the officers of the Company and the Bank of a limited
power of attorney to sign in Executive's name and on Executive's behalf such
documentation as may be necessary or appropriate for the limited purposes of
effectuating such resignations and relinquishments.
(k)Golden Parachute Limit. (i) Notwithstanding any other provision of this
Agreement, in the event that any portion of the CIC Severance Benefits or any
other payment or benefit received or to be received by Executive (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (collectively, the "Total Benefits") would be subject to the excise
tax imposed under Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”) (the “Excise Tax”), the Total Benefits shall be reduced to the
extent necessary so that no portion of the Total Benefits is subject to the
Excise Tax; provided, however, that no such reduction in the Total Benefits
shall be made if by not making such reduction, Executive's Retained Amount (as
hereinafter defined) would be greater than Executive's Retained Amount if the
Total Benefits are so reduced. All determinations required to be made under this
Section 6(k) shall be made by tax counsel selected by Provident and reasonably
acceptable to Executive (“Tax Counsel”), which determinations shall be
conclusive and binding on Executive and Provident absent manifest error. All
fees and expenses of Tax Counsel shall be borne solely by Provident. Prior to
any reduction in Executive's Total Benefits pursuant to this Section 6(k), Tax
Counsel shall provide Executive and the Company with a report setting forth its
calculations and containing related supporting information. In the event any
such reduction is required, the Total Benefits shall be reduced in the following
order: (i) the CIC COBRA Payments, (ii) the CIC Severance Payment, (iii) any
other portion of the Total Benefits that are not subject to Section 409A of the
Code (other than Total Benefits resulting from any accelerated vesting of equity
awards), (iv) Total Benefits that are subject to Section 409A of the Code in
reverse order of payment, and (v) Total Benefits that are not subject to Section
409A and arise from any accelerated vesting of any equity awards. The parties
hereto hereby elect to use the applicable Federal rate that is in effect on the
date this Agreement is entered into for purposes of determining the present
value of any payments provided for hereunder for purposes of Section 280G of the
Code. “Retained Amount” shall mean the present value (as determined in
accordance with sections 280G(b)(2)(A)(ii) and 290G(d)(4) of the Code) of the
Total Benefits net of all federal, state and local taxes imposed on Executive
with respect thereto.
7.Certain Definitions.
(a)“Accrued Obligations” means (i) any accrued and unpaid Base Salary of
Executive through the date of termination of employment, payable pursuant to the
Bank's standard payroll policies, (ii) any compensation and benefits to the
extent payable to Executive based on Executive's participation in any
compensation or benefit plan, program or arrangement of Provident through the
date of termination of employment, payable in accordance with the terms of such
plan, program or arrangement, and (iii) any expense reimbursement to which
Executive is entitled under Provident's standard expense reimbursement policy
(as applicable) and Sections 3(e) and 10 hereof.




--------------------------------------------------------------------------------




(b)“Cause” means Executive's failure or refusal to substantially perform his
duties hereunder, personal dishonesty, incompetence, misconduct, breach of
fiduciary duty to the Company or the Bank, breach of the Bank's Code of Ethics,
material violation of the Sarbanes-Oxley or other legal requirements for
officers of public companies that in the reasonable opinion of the Board will
likely cause material financial harm or material injury to the reputation of the
Company or the Bank, engaging in actions that in the reasonable opinion of the
Board will likely cause material financial harm or material injury to the
business reputation of the Company or Bank, willful violation of any law, rule
or regulation (other than routine traffic violations or similar offenses) or
final cease-and-desist order, or material breach of any provision of this
Agreement.
(c)“Change in Control” means the occurrence of any of the following:
(i)any “person” (as the term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
any employee benefit plan of Provident or any affiliate, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 25% or more of the
combined voting power of Company's outstanding securities; or
(ii)individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date hereof whose election
was approved by a vote of at least three-quarters of the directors comprising
the Incumbent Board, or whose nomination for election by the Company's
stockholders was approved by the Nominating Committee serving under an Incumbent
Board, shall be, for purposes of this clause (ii), considered as though such
person were a member of the Incumbent Board; or
(iii)the Company consummates a merger, consolidation, share exchange, division
or other reorganization or transaction of the Company (a “Fundamental 
Transaction”) with any other corporation, other than a Fundamental Transaction
that  results in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined Voting Power immediately after such Fundamental
Transaction of (i) the Company's outstanding  securities, (ii) the surviving
entity's outstanding securities or (iii) in the case of a division, the
outstanding securities of each entity resulting from the division; or
(iv)the shareholders of the Company approve a plan of complete liquidation or
winding up of the Company; or
(v)the consummation of an agreement for the sale or disposition (in one
transaction or a series of transactions) of all or substantially all of the
Company's or the Bank's assets.
(d)“Disability” means that Executive is deemed disabled for purposes of
Provident's long-term disability plan or  policy that covers Executive.
(e)“Good Reason” means the occurrence of any of the following events (without
Executive's consent):
(i)a material adverse change in Executive's functions, duties, or
responsibilities with the Company and the Bank, which change would cause
Executive's position to become one of materially lesser responsibility,
importance, or scope; or
(ii)a material breach of this Agreement by the Company or the Bank.
Notwithstanding the foregoing, no such event shall constitute “Good Reason”
unless (a) Executive shall have given written notice of such event to the
Company within ninety (90) days after the initial occurrence thereof, (b) the
Company and the Bank shall have failed to cure the situation within thirty (30)
days following the delivery of such notice (or such longer cure period as may be
agreed upon by the parties), and (c) Executive terminates employment within
thirty (30) days after expiration of such cure period.
8.Confidentiality. Unless Executive obtains prior written consent from the
Company or the Bank, Executive shall keep confidential and shall refrain from
using for the benefit of Executive, or any person or entity other than the
Company, the Bank or any entity which is a subsidiary or affiliate




--------------------------------------------------------------------------------




of the Company or the Bank or of which the Company or the Bank is a subsidiary
or affiliate, any document or information obtained from the Company, the Bank or
from any of their respective parents, subsidiaries or affiliates, in the course
of Executive's employment with any of them concerning their properties,
operations or business (unless such document or information is readily
ascertainable from public or published information or trade sources or has
otherwise been made available to the public through no fault of Executive) until
the same becomes so ascertainable or available; provided, however, that nothing
in this Section shall prevent Executive, with or without the Bank's or the
Company's consent, from participating in or disclosing documents or information
in connection with any judicial or administrative investigation, inquiry or
proceeding to the extent that such participation or disclosure is required under
applicable law.
9.Non-Solicitation; Post-Termination Cooperation
(a)Executive hereby covenants and agrees that, while employed by Provident and
for a period of one year following Executive's termination of employment with
Provident (whether or not during the Employment Period), Executive shall not,
without the prior written consent of the Company, either directly or indirectly:
(i)solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Company, the Bank or any of their
respective subsidiaries or affiliates to terminate his or her employment and
accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever, to any other person, business or
entity; or
(ii)solicit, provide any information, advice or recommendation or take any other
action intended (or that a reasonable person acting in like circumstances would
expect) to have the effect of causing any customer of the Company or the Bank or
any of their affiliates to terminate an existing business or commercial
relationship with the Company or the Bank or any of their affiliates.
(b)Executive shall, upon reasonable notice, furnish such information and
assistance to the Company and/or the Bank, as may reasonably be required by the
Company and/or the Bank, in connection with any litigation in which it or any of
its subsidiaries or affiliates is, or may become, a party; provided, however,
that Executive shall not be required to provide information or assistance with
respect to any litigation between Executive and the Company, the Bank or any of
their subsidiaries or affiliates.
(c)All payments and benefits to Executive under this Agreement shall be subject
to Executive's compliance with this Section. The parties hereto, recognizing
that irreparable injury will result to the Company, the Bank and/or their
affiliates, and their business and property in the event of Executive's breach
of this Section, agree that, in the event of any such breach by Executive, the
Company and the Bank will be entitled, in addition to any other remedies and
damages available, to an injunction to restrain the violation hereof by
Executive and all persons acting for or with Executive. Nothing herein will be
construed as prohibiting the Company and the Bank from pursuing any other
remedies available to them for such breach or threatened breach, including the
recovery of damages from Executive.
10.Section 409A of the Code.
(a)This Agreement is intended to comply with the requirements of Section 409A of
the Code (including the exceptions thereto), to the extent applicable, and the
Company shall administer and interpret this Agreement in accordance with such
requirements.  If any provision contained in the Agreement conflicts with the
requirements of Section 409A of the Code (or the exemptions intended to apply
under the Agreement), the Agreement shall be deemed to be reformed to comply
with the requirements of Section 409A of the Code (or the applicable exemptions
thereto).  Notwithstanding anything to the contrary herein, for purposes of
determining any entitlement of Executive to the CIC Severance Benefits, (i)
Executive's employment shall not be deemed to have terminated unless and until
Executive incurs a “separation from service” as defined in Section 409A of the
Code.   Reimbursement of any expenses provided for in this Agreement shall be
made promptly upon presentation of documentation in accordance with Provident's
policies with respect thereto as in effect from time to time (but in no event
later than the end of calendar year following the year such




--------------------------------------------------------------------------------




expenses were incurred); provided, however, that in no event shall the amount of
expenses eligible for reimbursement hereunder during a calendar year affect the
expenses eligible for reimbursement in any other taxable year.  Notwithstanding
anything to the contrary herein, if a payment or benefit under this Agreement is
due to a “separation from service” for purposes of the rules under Treas. Reg. §
1.409A-3(i)(2) (payments to specified employees upon a separation from service)
and Executive is determined to be a “specified employee” (as determined under
Treas. Reg. § 1.409A-1(i) and related Company procedures), such payment shall,
to the extent necessary to comply with the requirements of Section 409A of the
Code, be made on the later of (x) the date specified by the foregoing provisions
of this Agreement or (y) the date that is six (6) months after the date of
Executive's separation from service (or, if earlier, the date of Executive's
death).  Any installment payments that are delayed pursuant to this Section 10
shall be accumulated and paid in a lump sum on the first day of the seventh
month following the Date of Termination (or, if earlier, upon Executive's death)
and the remaining installment payments shall begin on such date in accordance
with the schedule provided in this Agreement.  Each installment of the CIC COBRA
Payments shall be deemed to be a separate payment for purposes of Section 409A
of the Code. The CIC Severance Benefits are intended not to constitute deferred
compensation subject to Section 409A of the Code.  
11.Additional Termination and Suspension Provisions
(a)If Executive is suspended and/or temporarily prohibited from participating in
the conduct of the Bank's affairs by a notice served under Section 8(e)(3) or
(g)(1) of the Federal Deposit Insurance Act, as amended (12 U.S.C. §§ 1818(e)(3)
and (g)(1)), all obligations of the Company and the Bank under this Agreement
shall be suspended as of the date of service unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Company and the
Bank may in their discretion (but subject in all events to the requirements of
Code Section 409A), (i) pay Executive all of the compensation withheld while the
Company's and the Bank's obligations under this Agreement were suspended and
(ii) reinstate (in whole) any of the Company's and the Bank's obligations which
were suspended, and in exercising such discretion, the Company and the Bank
shall consider the facts and make a decision promptly following such dismissal
of charges and act in good faith in deciding whether to pay any withheld
compensation to Executive and to reinstate any suspended obligations of the
Company and the Bank.
(b)If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank's affairs by an order issued under Section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act, as amended (12 U.S.C. §§ 1818(e)(4)
or (g)(1)), all obligations of the Company and the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
parties shall not be affected.
(c)If the Bank is in default, as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, as amended (12 U.S.C. § 1813(x)(1)), all obligations of
the Company and the Bank under this Agreement shall terminate as of the date of
default, but this provision shall not affect any vested rights of the parties.
(d)All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank, (i) by the OTS or other applicable banking
regulator (the “Regulator”), at the time the FDIC enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the Federal Deposit Insurance Act, as amended; or (ii) by the
Regulator, at the time the Regulator approves a supervisory merger to resolve
problems related to operation of the Bank or when the Bank is determined by the
Regulator to be in an unsafe or unsound condition. Any rights of the parties
that have already vested, however, shall not be affected by such action.
(e)If any regulation applicable to the Company or the Bank shall hereafter be
adopted, amended or modified or if any new regulation applicable to the Company
or the Bank and effective after the date of this Agreement:


(i)shall require the inclusion in this Agreement of a provision not presently
included in this Agreement, then the foregoing provisions of this Section shall
be deemed amended




--------------------------------------------------------------------------------




to the extent necessary to give effect in this Agreement to any such amended,
modified or new regulation; and
(ii)shall permit the exclusion of a limitation in this Agreement on the payment
to Executive of an amount or benefit provided for presently in this Agreement,
then the foregoing provisions of this Section shall be deemed amended to the
extent permissible to exclude from this Agreement any such limitation previously
required to be included in this Agreement by a regulation prior to its
amendment, modification or repeal.
12.Arbitration. Any dispute or controversy arising out of, under, in connection
with, or relating to this Agreement or any amendment hereof shall be submitted
to binding arbitration before one arbitrator in Rockland County, New York in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association for expedited arbitration, and any judgment upon the award rendered
by the arbitrator may be entered in any court having jurisdiction thereof.
13.Notices. The persons or addresses to which mailings or deliveries shall be
made may change from time to time by notice given pursuant to the provisions of
this Section. Any notice or other communication given pursuant to the provisions
of this Section shall be deemed to have been given (a) if sent by messenger,
upon personal delivery to the party to whom the notice is directed; (b) if sent
by reputable overnight courier, one business day after delivery to such courier;
(c) if sent by facsimile, upon electronic or telephonic confirmation of receipt
from the receiving facsimile machine and (d) if sent by mail, three business
days following deposit in the United States mail, properly addressed, postage
prepaid, certified or registered mail with return receipt requested. All notices
required or permitted to be given hereunder shall be addressed as follows:
If to Executive:
David S. Bagatelle
 
52 Walsh Drive
 
Mahwah, New Jersey, 07430
 
 
If to the Company or the Bank:
Provident New York Bancorp or Provident Bank as applicable
400 Rella Boulevard
 
Montebello, New York 10901
 
Attention: Chief Executive Officer
 
 

14.Amendment. No modifications of this Agreement shall be valid unless made in
writing and signed by the parties hereto.
15.Miscellaneous
(a)Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon Executive, his legal representatives and estate and intestate
distributees, and the Company and the Bank, their successors and assigns,
including any successor by merger or consolidation or a statutory receiver or
any other person or firm or corporation to which all or substantially all of the
assets and business of the Company or the Bank, as applicable, may be sold or
otherwise transferred. Any such successor of the Company or the Bank shall be
deemed to have assumed this Agreement and to have become obligated hereunder to
the same extent as the Company or the Bank, as applicable, and Executive's
obligations hereunder shall continue in favor of such successor.
(b)Severability. A determination that any provision of this Agreement is invalid
or unenforceable shall not affect the validity or enforceability of any other
provision hereof.
(c)Waiver. Failure to insist upon strict compliance with any terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of this




--------------------------------------------------------------------------------




Agreement must be made in writing, designated as a waiver, and signed by the
party against whom its enforcement is sought. Any waiver or relinquishment or
any right or power hereunder at any one or more times shall not be deemed a
waiver or relinquishment of such right or power at any other time or times.
(d)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement.
(e)Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York, without reference to
conflicts of law principles, except to the extent governed by federal law in
which case federal law shall govern. Any payments made to Executive pursuant to
this Agreement or otherwise are subject to all applicable banking laws and
regulations, including, without limitation, 12 U.S.C. § 1828 (k) and any
regulations promulgated thereunder.
(f)Withholding. The Company and the Bank may withhold from any amounts payable
to Executive hereunder all federal, state, city or other taxes that the Company
or the Bank may reasonably determine are required to be withheld pursuant to any
applicable law or regulation (it being understood, that Executive shall be
responsible for payment of all taxes in respect of the payments and benefits
provided herein).
(g)Headings and Construction. The headings of sections in this Agreement are for
convenience of reference only and are not intended to qualify the meaning of any
Section. Any reference to a Section number shall refer to a Section of this
Agreement, unless otherwise specified.
(h)Entire Agreement. This instrument contains the entire agreement of the
parties relating to the subject matter hereof, and supersedes in its entirety
any and all prior agreements, understandings or representations relating to the
subject matter hereof.
[Signatures on next page]


IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
executed and Executive has hereunto set his hand, all as of the Effective Date
specified above.


 
 
 
EXECUTIVE
Date: 
October 31, 2011
By:  
/s/ David S. Bagatelle
 
 
 
David S. Bagatelle
 
 
 
 
 
 
 
 



 
 
 
PROVIDENT NEW YORK BANCORP
Date: 
October 31, 2011
By:  
/s/ Jack Kopnisky
 
 
 
Jack Kopnisky
 
 
 
 
 
 
 
 



 
 
 
PROVIDENT BANK
Date: 
October 31, 2011
By:  
/s/ Jack Kopnisky
 
 
 
Jack Kopnisky
 
 
 
 
 
 
 
 





